           Case 2:16-cr-00001-TLN Document 110 Filed 07/22/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:16-cr-00001-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    OMAR ANABO,
15                       Defendant.
16

17            This matter is before the Court on Defendant Omar Anabo’s (“Defendant”) Motion for

18   Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 95.) Defendant also

19   filed a supplement to his motion. (ECF No. 100.) The Government filed an opposition. (ECF

20   No. 104.) Defendant filed a reply. (ECF No. 105.) For the reasons set forth below, the Court

21   DENIES Defendant’s motion.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
       Case 2:16-cr-00001-TLN Document 110 Filed 07/22/20 Page 2 of 5

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On January 15, 2016, Defendant pleaded guilty to one count of conspiracy to make false

 3   statements on a loan application in violation of 18 U.S.C. § 371. (ECF No. 13.) On November

 4   15, 2019, Defendant was sentenced to a 36-month term of imprisonment followed by a 12-month

 5   term of supervised release. (ECF No. 92.) Defendant is currently serving his sentence at USP

 6   Lompoc. He has served approximately six months of his 36-month sentence of imprisonment and

 7   his projected release date is August 13, 2022.

 8          On June 22, 2020, Defendant filed the instant motion for release pursuant to 18 U.S.C. §

 9   3582(c)(1)(A)(i). (ECF No. 95.) Defendant requests the Court reduce his term of imprisonment

10   to time served due to the COVID-19 pandemic. Defendant is 58 years old and claims he is

11   particularly vulnerable to COVID-19 because he suffers from obesity, primary hypertension, and

12   has “possible liver inflammation” and “possible diabetes or pre-diabetes.” (Id. at 6, 17.) He cites

13   the conditions of his confinement at Lompoc as an additional factor in his vulnerability. (Id.) In

14   opposition, the Government argues the Court should deny Defendant’s motion because Defendant

15   failed to demonstrate extraordinary and compelling reasons to warrant release and the 18 U.S.C. §

16   3553(a) (“§ 3553(a)”) factors do not support a reduced sentence. (ECF No. 104 at 15.)

17          II.     ANALYSIS

18          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

19   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

20   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the
21   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

22                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
23                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
24                  defendant’s facility, whichever is earlier.
25           18 U.S.C. § 3582(c)(1)(A).

26          In the instant case, it is undisputed that Defendant has met the threshold exhaustion
27   requirement. Defendant made a request to the warden on May 18, 2020. The warden denied

28   Defendant’s request on May 26, 2020. Because more than 30 days have elapsed since May 18,
                                                       2
       Case 2:16-cr-00001-TLN Document 110 Filed 07/22/20 Page 3 of 5

 1   2020, Defendant has met the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

 2          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 3   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

 4   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

 5   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

 6          The Sentencing Commission’s relevant policy statement on compassionate release

 7   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

 8   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

 9   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

10   from a serious physical or medical condition, serious functional or cognitive impairment, or

11   deteriorating physical or mental health because of the aging process, “that substantially

12   diminishes the ability of the defendant to provide self-care within the environment of a

13   correctional facility and from which he or she is not expected to recover.” Id.

14          Defendant’s medical records — filed under seal — indicate he is 196 pounds and 5’5,”

15   which places him at the low end of the obese category with a body mass index (“BMI”) of 32.6.

16   Defendant’s medical records also report he has essential (primary) hypertension, for which he

17   takes two medications. Although Defendant emphasizes that his medical records also show

18   elevated liver enzymes suggestive of possible inflammation, and elevated glucose and

19   hemoglobin levels suggestive of possible diabetes or pre-diabetes, the Court cannot locate a

20   formal diagnosis for liver inflammation, pre-diabetes, or diabetes in Defendant’s medical records.
21   Moreover, Defendant previously tested positive for COVID-19 and has since recovered.

22   Defendant admits he only suffered mild symptoms of COVID-19. (ECF No. 95 at 19.)

23          The Court is mindful that people with certain medical conditions, including obesity and

24   hypertension, can be more vulnerable to COVID-19. However, Defendant fails to persuade the

25   Court that his medical conditions qualify as “extraordinary and compelling” reasons for release

26   within the context of 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13. At age 58, Defendant is
27   not in the high-risk age category for COVID-19. Further, Defendant’s BOP medical records do

28   not reflect any other serious, diagnosed, underlying health conditions. As to his conditions of
                                                        3
         Case 2:16-cr-00001-TLN Document 110 Filed 07/22/20 Page 4 of 5

 1   confinement, Defendant has not shown he is unable to manage his health conditions and minimize

 2   his risks through self-care. To the contrary, it appears USP Lompoc was capable of adequately

 3   monitoring and caring for Defendant when he was previously diagnosed with COVID-19. It is

 4   also encouraging that Defendant only suffered mild symptoms of the disease and made a full

 5   recovery. The Court acknowledges Lompoc has had one of the worst COVID-19 outbreaks in

 6   any federal prison. But as of the date of this Order, the BOP reports only thirteen active inmate

 7   cases of COVID-19 and 161 recovered inmates at USP Lompoc. Based on the record before it,

 8   the Court cannot say that the past prevalence of the disease in this facility puts Defendant at great

 9   and particularized risk in light of his specific health conditions.

10          For the foregoing reasons, the Court concludes Defendant is neither terminally ill nor

11   subject to a serious or unrecoverable condition that substantially diminishes his ability to provide

12   self-care within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n. 1(A). As a whole, Defendant’s

13   arguments about COVID-19 are too general and wide-ranging. See, e.g., Eberhart, 2020 WL

14   1450745, *2 (“General concerns about possible exposure to COVID-19 do not meet the criteria

15   for extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

16   Commission’s policy statement.”).

17          In sum, the Court declines to grant Defendant’s request for compassionate release because

18   Defendant has not met his burden to show there are extraordinary and compelling reasons for his

19   release. Therefore, the Court need not address whether Defendant is a danger to the community

20   or the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors. See U.S.S.G. § 1B1.13(2) (requiring a
21   defendant to demonstrate that he is “not a danger to the safety of any other person or to the

22   community”); see also 18 U.S.C. § 3582(c)(1)(A) (requiring a consideration of the § 3553(a)

23   factors before granting compassionate release).

24          However, the Court does note that Defendant’s 36-month sentence is well below the

25   applicable guideline range of 60 months.1 Defendant seeks to reduce his sentence to time served

26   1
            Based upon a total offense level of 27 and a criminal history category of I, the PSR found
27   Defendant’s guideline imprisonment range to be 70–87 months. However, because the statutorily
     authorized maximum sentence of five years was less than the minimum of the applicable
28   guideline range, the guideline term of imprisonment became 60 months. See USSG § 5G1.1(a).
                                                      4
       Case 2:16-cr-00001-TLN Document 110 Filed 07/22/20 Page 5 of 5

 1   despite having served only approximately six months of his sentence. In other words, Defendant

 2   is seeking a reduction from a well-supported, below-guideline, 36-month sentence to a

 3   considerably lower six-month sentence. Based on the record before the Court, the § 3553(a)

 4   factors do not support such a drastic reduction.

 5          III.    CONCLUSION

 6          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

 7   Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 95.)

 8          IT IS SO ORDERED.

 9   DATED: July 21, 2020

10

11
                                                            Troy L. Nunley
12                                                          United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
